I dissent. I think the plaintiff failed to prove any act of negligence on the part of defendant. The majority, in resting the decision on the doctrine of res ipsa loquitur, apparently concede this to be so. As I understand the doctrine, it may be invoked when the accident is explainable only on the theory of negligence on the part of defendant. The doctrine is designed simply to relieve the plaintiff of the burden of proving negligence in cases where it is apparent the injury would not have been sustained but for defendant's negligence.
It is true that the doctrine has been extended to cases of master and servant. The case of La Bee v. Sultan Logging Co.,47 Wn. 57, 91 P. 560, 20 L.R.A. (N.S.) 405, supports the principle as stated in the majority opinion, but does not support the decision. That case is not remotely apposite in point of fact to the instant case. In that case, La Bee was engaged in loading logs on flat cars. Among the instrumentalities *Page 221 
set up by the master for the purpose of loading the logs was a "gin pole." This was stayed by three cables attached to trees or stumps. A car had been loaded, and La Bee was engaged in loosening the brake preparatory to moving it. While he was so engaged, one of the stay cables supporting the "gin pole" broke. The "gin pole," in falling, struck La Bee. Obviously, the break of the cable was the proximate cause of his injury. Applying the doctrine of res ipsa loquitur, the court, in effect, said that the break of the cable showed it to be an inadequate appliance for the purpose used; that the accident was explainable only on the theory that the cable was defective. La Bee had no control whatever over it. His injury by no possible inference could have been attributed to fault of his.
In the instant case, the accident may be just as readily accounted for on the theory of negligence on the part of plaintiff as it can be on the theory of negligence on the part of defendant. She was handling a simple instrument — a crank — which, if not properly adjusted to the shaft, would very obviously slip from the gear box. To my mind, it is more reasonable to infer that that was what happened than it is to infer that defendant was somehow negligent.
BEALS and MITCHELL, JJ., concur with BLAKE, J. *Page 222